EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of the Annual Report on Form 10-K /A for the fiscal year ended December 31, 2010 (the "Report"), the undersigned Vlado P. Hreljanovic, Chief Executive Officer of the registrant Juniper Group, Inc. hereby certifies that: 1. The Report complies in all material respects with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects the financial condition and results of operations of the Registrant. Date: April 2 2 ,2011 By: /s/Vlado P. Hreljanovic Vlado P. Hreljanovic, Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
